DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 27-28, and 30-33 are rejected under 35 U.S.C. 102a1 as being anticipated by Ripley et al, US 20160191001 A1.
Fig. 6 discloses a circuit comprising:  amplifying (220, 210, 218, 212) a signal for transmission, the amplifying including operating a transistor with a base current: monitoring (206, 236) the base current; and adjusting an antenna tuner (240, 244, 246) to thereby adjust an antenna load impedance presented to the amplified signal, the adjusting based on a variation of the monitored base current.


4.	Claims 22, 27-28, and 30-33 are rejected under 35 U.S.C. 102a1 as being anticipated by Jongsma et al, US 20080200134 A1.
Fig. 2 of Jongsma et al. discloses a circuit comprising:  amplifying (105) a signal for transmission, the amplifying including operating a transistor with a base current: monitoring (106, 107, 109) the base current; and adjusting an antenna tuner (103, 109, 301, 302) to thereby adjust an antenna load impedance presented to the amplified signal, the adjusting based on a variation of the monitored base current.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 and are rejected under 35 U.S.C. 103 as being unpatentable over Ripley et al, US 20160191001 A1 or over Jongsma et al, US 20080200134 A1 in view of Embar et al., US 20150155838 A1.
Although neither Ripley et al. nor Jongsma et al. has the signal splitting into first and second Doherty power amplifiers, Embar et al. has such teaching in Figs. 4 and 7.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Embar et al. in the circuit of Ripley et al. or Jongsma et al. in order to have an optimum working condition for the circuit.

6.	Claims 29 and 34 -36 are rejected under 35 U.S.C. 103 as being unpatentable over Ripley et al, US 20160191001 A1 or over Jongsma et al, US 20080200134 A1 in view of Sun et al., US 20190089314 A1 or in view of El Kaamouchi et al., US 20120256689 A1.
7.	Although neither Ripley et al. nor Jongsma et al has the low noise amplifier, Sun et al. (Figs. 5, 6 and 3) or El Kaamouchi et al. (Figs. 2 and 4) has such teaching in their circuits.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Sun et al. or El Kaamouchi et al. in the circuit of Ripley et al. or Jongsma et al in order to meet system requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        September 30, 2022